                       IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION


CHARLES ANTHONY DAVIS,

              Petitioner,

       V.                                                   CV 119-015
                                                            (Formerly CR 110-041)
UNITED STATES OF AMERICA,

               Respondent.


                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation ("R&R"), to which objections have been filed. (Doc.

no. 9.) Although nothing in Petitioner's objections undermines the Magistrate Judge's

recommendation, the Court will briefly address one of Petitioner's objections. Petitioner

argues the Magistrate Judge erred by finding coram nobis relief is unavailable to a person

who is still in custody, such as Petitioner, because the Supreme Court has held coram nobis

relief is available despite the availability of 28 U.S.C. § 2255. (Doc. no. 9, p. 1 (citing

United States v. Morgan. 346 U.S. 502, 510-13 (1954).) However, the Supreme Court has

more recently clarified "[a] petitioner for a writ of coram nobis provides a way to collaterally

attack a criminal conviction for a person . . . who is no longer 'in custody' and therefore

cannot seek habeas relief under 28 U.S.C. § 2255 or § 2241." Chaidez v. United States. 568

U.S. 342, 345 n.l (2013)(citing Morgan. 346 U.S. at 507, 510-11). Thus, as the Magistrate

Judge found. Petitioner is not entitled to coram nobis relief because he is still in custody.

       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate
Judge as its opinion, OVERRULES Petitioner's objections, (doc. no. 9), DENIES AS

MOOT Petitioner's motion to appoint counsel, motion for leave to proceed in forma

pauperis, and Respondent's motion to dismiss, (doc. nos. 3, 4, 6), and DISMISSES

Petitioner's motion filed pursuant to 28 U.S.C. § 2255.

       Further, a federal prisoner must obtain a certificate of appealability ("COA") before

appealing the denial of his motion to vacate. This Court "must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant." Rule 11(a) to the Rules

Governing Section 2255 Proceedings. This Court should grant a COA only if the prisoner

makes a "substantial showing ofthe denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

For the reasons set forth in the Report and Recommendation, and in consideration of the

standards enunciated in Slack v. McDaniek 529 U.S. 473, 482-84 (2000), Petitioner has

failed to make the requisite showing. Accordingly, the Court DENIES a COA in this case.'

Moreover, because there are no non-frivolous issues to raise on appeal, an appeal would not

be taken in good faith. Accordingly, Petitioner is not entitled to appeal in forma pauperis.

See 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED this               day of March, 2019^^at-Augusta, Goorgi6.



                                           j. randalMll,chief judge
                                           UNITHTCTATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA



        '"If the court denies a certificate, a party may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22." Rule 11(a)
to the Rules Governing Section 2255 Proceedings.
                                              2
